833 F.2d 1004Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leroy FERRELL, Petitioner-Appellant,v.William D. LEEKE, SCDC Institution Commissioner, T. TravisMedlock, Attorney General for South Carolina, J.B. Ness,Chief Justice for the South Carolina Supreme Court, AttorneyGeneral of South Carolina, Respondents-Appellees.
No. 87-6120.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 17, 1987.Decided:  Nov. 10, 1987.

Before DONALD RUSSELL, WIDENER, and ERVIN, Circuit Judges.
Leroy Ferrell, appellant pro se.
Frank Louis Valenta, Jr., Office of Attorney General, for appellees.
PER CURIAM:


1
Appellant filed a petition for habeas corpus raising three grounds for relief.  The district court granted summary judgment for respondents on one of appellant's three claims, and the other two claims are still pending before the magistrate.  Appellant did not ask the district court to certify its order as final under Fed.R.Civ.P. 54(b).  Thus, the district court's order is clearly nonfinal, and we deny appellant's application for a certificate of probable cause and dismiss his appeal for lack of jurisdiction.  Because the facts and legal arguments are adequately presented in the informal briefs and record, we dispense with oral argument.


2
DISMISSED.